Exhibit 10.33

No. CW - 4

             THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS
OF ANY STATE.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
ACT AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY
PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.

WARRANT TO PURCHASE 700,000 SHARES
OF COMMON STOCK OF
INTRABIOTICS PHARMACEUTICALS, INC.
(Void after July 27, 2005)

             This certifies that DIVERSA CORPORATION, a Delaware corporation, or
its permitted assigns (the “Holder”), for value received, is entitled to
purchase from INTRABIOTICS PHARMACEUTICALS, INC., a Delaware corporation (the
“Company”), having a place of business at 1245 Terra Bella Avenue, Mountain
View, California  94043, a maximum of Seven Hundred Thousand (700,000) fully
paid and nonassessable shares of the Company’s Common Stock (“Common Stock”) of
the same class that currently is traded on the National Association of
Securities Dealers Automated Quotation System (“Nasdaq”) National Market for
cash at a price equal to $2.00 per share (the “Stock Purchase Price”) at any
time or from time to time up to and including 5:00 p.m. (Pacific time) on July
27, 2005 (the “Expiration Date”) upon surrender to the Company at its principal
office (or at such other location as the Company may advise the Holder in
writing) of this Warrant properly endorsed with the Form of Subscription
attached hereto duly filled in and signed and upon payment in cash or wire
transfer of the aggregate Stock Purchase Price for the number of shares for
which this Warrant is being exercised determined in accordance with the
provisions hereof. The Stock Purchase Price and the number of shares purchasable
hereunder are subject to adjustment as provided in Section 3 of this Warrant.

             This Warrant is subject to the following terms and conditions:

             1.          EXERCISE; ISSUANCE OF CERTIFICATES; PAYMENT FOR SHARES.

             1.1        General.  This Warrant is exercisable at the option of
the holder of record hereof, at any time or from time to time, up to the
Expiration Date for all or any part of the shares of Common Stock (but not for a
fraction of a share) which may be purchased hereunder.  The Company agrees that
the shares of Common Stock purchased under this Warrant shall be and are deemed
to be issued to the Holder hereof as the record owner of such shares as of the
close of business on the date on which this Warrant shall have been surrendered,
properly endorsed, the completed, executed Form of Subscription delivered and
payment made for such shares.  Certificates for the shares of Common Stock so
purchased, together with any other securities or property to which the Holder
hereof is entitled upon such exercise, shall be delivered to the Holder hereof
by the Company at the Company’s expense within a reasonable time after the
rights represented by this Warrant have been so exercised.  In case of a
purchase of less than all the shares which may be purchased under this Warrant,
the Company shall cancel this Warrant and execute and deliver a new Warrant or
Warrants of like tenor for the balance of the shares purchasable under the
Warrant surrendered upon such purchase to the Holder hereof within a reasonable
time.  Each stock certificate so delivered shall be in such denominations of
Common Stock as may be requested by the Holder hereof and shall be registered in
the name of such Holder or in the name of Holder’s affiliate and/or subsidiary
as may be requested by the Holder.

             1.2        Net Issue Exercise.  Notwithstanding any provisions
herein to the contrary, if the fair market value of one share of the Company’s
Common Stock is greater than the Stock Purchase Price (at the date of
calculation as set forth below), in lieu of exercising this Warrant for cash,
the Holder may elect to receive shares equal to the value (as determined below)
of this Warrant (or the portion thereof being canceled) by surrender of this
Warrant at the principal office of the Company together with the properly
endorsed Form of Subscription with notice of such election in which event the
Company shall issue to the Holder a number of shares of Common Stock computed
using the following formula:

X = Y (A-B)           A

Where X = the number of shares of Common Stock to be issued to the Holder

Y = the number of shares of Common Stock purchasable under the Warrant or, if
only a portion of the Warrant is being exercised, the portion of the Warrant
being canceled (at the date of such calculation) A = the fair market value of
one share of the Company’s Common Stock (at the date of such calculation) B =
Stock Purchase Price (as adjusted to the date of such calculation)

 

             For purposes of the above calculation, if the Common Stock is
traded on any established stock exchange or traded on the Nasdaq National Market
or the Nasdaq SmallCap Market, then the fair market value of one share of Common
Stock shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or market (or the exchange or
market with the greatest volume of trading in the Common Stock) on the last
market trading day prior to the day of determination, as reported in The Wall
Street Journal or, if not reported in The Wall Street Journal, then such other
source as the Company’s Board of Directors reasonably deems reliable.  In the
absence of such markets for Common Stock, the fair market value of one share of
Common Stock shall be determined by the Company’s Board of Directors and the
Holder in good faith.

             2.          SHARES TO BE FULLY PAID; RESERVATION OF SHARES. The
Company covenants and agrees that all shares of Common Stock which may be issued
upon the exercise of the rights represented by this Warrant will, upon issuance,
be duly authorized, validly issued, fully paid and nonassessable and free from
all preemptive rights of any stockholder and free of all taxes, liens and
charges with respect to the issue thereof.  The Company further covenants and
agrees that, during the period within which the rights represented by this
Warrant may be exercised, the Company will at all times have authorized and
reserved, for the purpose of issue or transfer upon exercise of the subscription
rights evidenced by this Warrant, a sufficient number of shares of authorized
but unissued Common Stock, or other securities and property, when and as
required to provide for the exercise of the rights represented by this Warrant. 
The Company will take all such action as may be necessary to assure that such
shares of Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
upon which the Common Stock may be listed; provided, however, that the Company
shall not be required to effect a registration under federal or state securities
laws solely because of such exercise.  The Company will not take any action
which would result in any adjustment of the Stock Purchase Price (as set forth
in Section 3 hereof) if the total number of shares of Common Stock issuable
after such action upon exercise of all outstanding warrants, together with all
shares of Common Stock then outstanding and all shares of Common Stock then
issuable upon exercise of all options and upon the conversion of all convertible
securities then outstanding, would exceed the total number of shares of Common
Stock then authorized by the Company’s Certificate of Incorporation.

             3.          ADJUSTMENT OF STOCK PURCHASE PRICE AND NUMBER OF
SHARES.  The Stock Purchase Price and the number of shares purchasable upon the
exercise of this Warrant shall be subject to adjustment from time to time upon
the occurrence of certain events described in this Section 3.  Upon each
adjustment of the Stock Purchase Price, the Holder of this Warrant shall
thereafter be entitled to purchase, at the Stock Purchase Price resulting from
such adjustment, the number of shares obtained by multiplying the Stock Purchase
Price in effect immediately prior to such adjustment by the number of shares
purchasable pursuant hereto immediately prior to such adjustment, and dividing
the product thereof by the Stock Purchase Price resulting from such adjustment.

                           3.1        Subdivision or Combination of Stock.  In
case the Company shall at any time subdivide its outstanding shares of Common
Stock into a greater number of shares, the Stock Purchase Price in effect
immediately prior to such subdivision shall be proportionately reduced, and
conversely, in case the outstanding shares of Common Stock of the Company shall
be combined into a smaller number of shares, the Stock Purchase Price in effect
immediately prior to such combination shall be proportionately increased.

                           3.2        Dividends in Common Stock, Other Stock,
Property, Reclassification.  If at any time or from time to time the holders of
Common Stock (or any shares of stock or other securities at the time receivable
upon the exercise of this Warrant) shall have received or become entitled to
receive, without payment therefor,

                           (a)         Common Stock or any shares of stock or
other securities which are at any time directly or indirectly convertible into
or exchangeable for Common Stock, or any rights or options to subscribe for,
purchase or otherwise acquire any of the foregoing by way of dividend or other
distribution,

                           (b)         any cash paid or payable otherwise than
as a cash dividend, or

                           (c)         Common Stock or additional stock or other
securities or property (including cash) by way of spinoff, split-up,
reclassification, combination of shares or similar corporate rearrangement,
(other than shares of Common Stock issued as a stock split or adjustments in
respect of which shall be covered by the terms of Section 3.1 above),

                           then and in each such case, the Holder hereof shall,
upon the exercise of this Warrant, be entitled to receive, in addition to the
number of shares of Common Stock receivable thereupon, and without payment of
any additional consideration therefor, the amount of stock and other securities
and property (including cash in the cases referred to in clauses (b) and (c)
above) which such Holder would hold on the date of such exercise had he been the
holder of record of such Common Stock as of the date on which holders of Common
Stock received or became entitled to receive such shares or all other additional
stock and other securities and property.

             3.3        Reorganization, Reclassification, Consolidation, Merger
or Sale.  If any recapitalization, reclassification or reorganization of the
capital stock of the Company, or any consolidation or merger of the Company with
another corporation, or the sale of all or substantially all of its assets or
other transaction shall be effected in such a way that holders of Common Stock
shall be entitled to receive stock, securities, or other assets or property (an
“Organic Change”), then, as a condition of such Organic Change, lawful and
adequate provisions shall be made by the Company whereby the Holder hereof shall
thereafter have the right to purchase and receive (in lieu of the shares of the
Common Stock of the Company immediately theretofore purchasable and receivable
upon the exercise of the rights represented hereby) such shares of stock,
securities or other assets or property as may be issued or payable with respect
to or in exchange for a number of outstanding shares of such Common Stock equal
to the number of shares of such stock immediately theretofore purchasable and
receivable upon the exercise of the rights represented hereby.  In the event of
any Organic Change, appropriate provision shall be made by the Company with
respect to the rights and interests of the Holder of this Warrant to the end
that the provisions hereof (including, without limitation, provisions for
adjustments of the Stock Purchase Price and of the number of shares purchasable
and receivable upon the exercise of this Warrant) shall thereafter be
applicable, in relation to any shares of stock, securities or assets thereafter
deliverable upon the exercise hereof.  The Company will not effect any such
consolidation, merger or sale unless, prior to the consummation thereof, the
successor corporation (if other than the Company) resulting from such
consolidation or the corporation purchasing such assets shall assume by written
instrument the obligation to deliver to such Holder such shares of stock,
securities or assets as, in accordance with the foregoing provisions, such
Holder may be entitled to purchase.

             3.4        Certain Events.  If any change in the outstanding Common
Stock of the Company or any other event occurs as to which the other provisions
of this Section 3 are not strictly applicable or if strictly applicable would
not fairly protect the purchase rights of the Holder of the Warrant in
accordance with such provisions, then the Board of Directors of the Company
shall make an adjustment in the number and class of shares available under the
Warrant, the Stock Purchase Price or the application of such provisions, so as
to protect such purchase rights as aforesaid.  The adjustment shall be such as
will give the Holder of the Warrant upon exercise for the same aggregate Stock
Purchase Price the total number, class and kind of shares as such Holder would
have owned had the Warrant been exercised prior to the event and had such Holder
continued to hold such shares until after the event requiring adjustment.

             3.5        Notices of Change.

                           (a)         Immediately upon any adjustment in the
number or class of shares subject to this Warrant and of the Stock Purchase
Price, the Company shall give written notice thereof to the Holder, setting
forth in reasonable detail and certifying the calculation of such adjustment.

                           (b)         The Company shall give written notice to
the Holder at least 15 calendar days prior to the date on which the Company
closes its books or takes a record for determining rights to receive any
dividends or distributions or any right to subscribe for, purchase or otherwise
acquire any shares of stock of any class or any other securities or property, or
to receive any other right.

                           (c)         The Company shall give written notice to
the Holder at least 20 calendar days prior to the date on which an Organic
Change shall take place, including in such notice the date as of which the
Organic Change is expected to become effective and the date as of which it is
expected that holders of Common Stock of record shall be entitled to exchange
their shares of Common Stock for securities or other property, if any,
deliverable upon such Organic Change.

                           (d)         The Company shall initiate the delivery
of written notice to the Holder of any voluntary or involuntary dissolution,
liquidation or winding-up of the Company (the “Dissolution”) on the date such
Dissolution is publicly announced, including in such notice the date as of which
the Dissolution is expected to become effective and the date as of which it is
expected that holders of Common Stock of record shall be entitled to exchange
their shares of Common Stock for securities or other property, if any.

             4.          LISTING.  The Company shall file any forms and do any
acts as shall be required from time to time to secure the listing or quotation
of the Common Stock issuable upon exercise of the Warrant with each national
securities exchange or automated quotation system, if any, upon which shares of
such securities are then listed or traded and shall maintain, so long as any
other shares of such securities shall be so listed or traded, such listing or
quotation of all securities issued or issuable upon the exercise of this
Warrant.

             5.          ISSUE TAX. The issuance of certificates for shares of
Common Stock upon the exercise of the Warrant shall be made without charge to
the Holder of the Warrant for any issue tax (other than any applicable income
taxes) in respect thereof; provided, however, that the Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the issuance and delivery of any certificate in a name other than that of the
then Holder of the Warrant being exercised.

             6.          CLOSING OF BOOKS.  The Company will at no time close
its transfer books against the transfer of any warrant or of any shares of
Common Stock issued or issuable upon the exercise of any warrant in any manner
which interferes with the timely exercise of this Warrant.

             7.          NO VOTING OR DIVIDEND RIGHTS; LIMITATION OF LIABILITY. 
Nothing contained in this Warrant shall be construed as conferring upon the
Holder hereof the right to vote or to consent or to receive notice as a
stockholder of the Company or any other matters or any rights whatsoever as a
stockholder of the Company.  No dividends or interest shall be payable or
accrued in respect of this Warrant or the interest represented hereby or the
shares purchasable hereunder until, and only to the extent that, this Warrant
shall have been exercised.  No provisions hereof, in the absence of affirmative
action by the holder to purchase shares of Common Stock, and no mere enumeration
herein of the rights or privileges of the holder hereof, shall give rise to any
liability of such Holder for the Stock Purchase Price or as a stockholder of the
Company, whether such liability is asserted by the Company or by its creditors.

             8.          REPRESENTATIONS OF HOLDER.  Holder represents that by
reason of its own, or of its management’s, knowledge and experience in financial
and business matters, Holder is capable of evaluating the merits and risks of
its investment in the Company and has the capacity to protect its own interests
in connection with the issuance of this Warrant and the shares of Common Stock
issuable upon the exercise thereof.  Holder represents that it is acquiring such
securities for its own account for investment only, and not with a view towards
their distribution.

             9.          WARRANTS TRANSFERABLE.  This Warrant is not
transferable except to an affiliate or a subsidiary of Holder; provided that
Holder provides prior written notice of such transfer to the Company, such
transferee agrees to be bound by the obligations hereunder, and the Company may
treat such transferee as the absolute owner hereof for any purpose and as the
person entitled to exercise the rights represented by this Warrant.

             10.        RIGHTS AND OBLIGATIONS SURVIVE EXERCISE OF WARRANT. The
rights and obligations of the Company, of the holder of this Warrant and of the
holder of shares of Common Stock issued upon exercise of this Warrant, shall
survive the exercise of this Warrant.

             11.        MODIFICATION AND WAIVER.  This Warrant and any provision
hereof may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of the same is sought.

             12.        NOTICES.  Any notice, request or other document required
or permitted to be given or delivered to the holder hereof or the Company shall
be in writing, shall refer specifically to this Warrant and shall be personally
delivered or shall be sent by certified mail or internationally recognized
overnight courier, postage prepaid, to Holder at its address as shown on the
signature page hereto or to the Company at the address indicated therefor in the
first paragraph of this Warrant or such other address as either may from time to
time provide to the other in writing.  Any delivery, notice, request or other
document given in conformity with this Section 12 shall be deemed to be
effective when received by the addressee.

             13.        BINDING EFFECT ON SUCCESSORS. This Warrant shall be
binding upon any corporation succeeding the Company by merger, consolidation or
acquisition of all or substantially all of the Company’s assets.  All of the
obligations of the Company relating to the Common Stock issuable upon the
exercise of this Warrant shall survive the exercise and termination of this
Warrant.  All of the covenants and agreements of the Company shall inure to the
benefit of the successors and assigns of the Holder hereof.

             14.        DESCRIPTIVE HEADINGS AND GOVERNING LAW.  The description
headings of the several sections and paragraphs of this Warrant are inserted for
convenience only and do not constitute a part of this Warrant.  This Warrant
shall be construed and enforced in accordance with, and the rights of the
parties shall be governed by, the laws of the State of California.

             15.        LOST WARRANTS.  The Company represents and warrants to
the Holder hereof that upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Warrant and, in
the case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company, or in the case of any such mutilation
upon surrender and cancellation of such Warrant, the Company, at its expense,
will make and deliver a new Warrant, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant.

             16.        FRACTIONAL SHARES.  No fractional shares shall be issued
upon exercise of this Warrant.  The Company shall, in lieu of issuing any
fractional share, pay the holder entitled to such fraction a sum in cash equal
to such fraction multiplied by the then effective Stock Purchase Price.

[THIS SPACE INTENTIONALLY LEFT BLANK]

             IN WITNESS WHEREOF,the Company has caused this Warrant to be duly
executed by its officers, thereunto duly authorized this 27th day of July, 2001.

INTRABIOTICS PHARMACEUTICALS, INC.   By: /s/ Kenneth Kelley  

--------------------------------------------------------------------------------

  Kenneth Kelley, President and CEO

HOLDER:

  DIVERSA CORPORATION         By: /s/ Karin Eastham    

--------------------------------------------------------------------------------

    Karin Eastham     Senior Vice President, Finance and     Chief Financial
Officer       Address: 4955 Directors Place   San Diego, CA  92121

 

SUBSCRIPTION FORM

Date:  _________________, 200_

IntraBiotics Pharmaceuticals, Inc.
1245 Terra Bella Avenue
Mountain View, CA  94043
Attn:  President

Ladies and Gentlemen:

o The undersigned hereby elects to exercise the warrant issued to it by
IntraBiotics Pharmaceuticals, Inc. (the “Company”) and dated July 27, 2001
Warrant No. CW-____ (the “Warrant”) and to purchase thereunder
______________________________ shares of the Common Stock of the Company (the
“Shares”) at a purchase price of $2.00 per Share or an aggregate purchase price
of ________________ Dollars ($__________) (the “Purchase Price”).     o The
undersigned hereby elects to convert ______________________ percent (___%) of
the value of the Warrant pursuant to the provisions of Section 1.2 of the
Warrant.

             Pursuant to the terms of the Warrant the undersigned has delivered
the Purchase Price herewith in full in cash or wire transfer.

  Very truly yours,          

--------------------------------------------------------------------------------

  Print Entity Name, if applicable       By:      

--------------------------------------------------------------------------------

  Print Name:      

--------------------------------------------------------------------------------

  Title:      

--------------------------------------------------------------------------------

 